Opinion
Per Curiam,
Relator’s petition for a writ of habeas corpus was refused without a hearing. Although he signed written pleas of guilty and waivers of counsel without the assistance of counsel, the record fails to disclose whether he waived his right to counsel intelligently. He was interrogated about his participation in the crimes but nothing was said about counsel. In the light of our decision in Commonwealth ex rel. Ross v. Botula, 206 Pa. Superior Ct. 1, 211 A. 2d 42, the order of the *8Court of Common Pleas of York County is reversed and the record is remanded to that court with, directions to hold a hearing on the petition.
Ervin, P. J., dissents because the relator signed an express waiver of counsel.